Name: Commission Regulation (EU) 2018/1798 of 21 November 2018 implementing Regulation (EC) No 808/2004 of the European Parliament and of the Council concerning Community statistics on the information society for the reference year 2019 (Text with EEA relevance.)
 Type: Regulation
 Subject Matter: information technology and data processing;  communications;  business organisation;  demography and population;  civil law;  information and information processing;  economic analysis
 Date Published: nan

 22.11.2018 EN Official Journal of the European Union L 296/2 COMMISSION REGULATION (EU) 2018/1798 of 21 November 2018 implementing Regulation (EC) No 808/2004 of the European Parliament and of the Council concerning Community statistics on the information society for the reference year 2019 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 808/2004 of the European Parliament and of the Council of 21 April 2004 concerning Community statistics on the information society (1), and in particular Article 8(2) thereof, Whereas: (1) Regulation (EC) No 808/2004 establishes a common framework for the systematic production of European statistics on the information society. (2) Implementing measures are needed to determine the data to be supplied in order to prepare the statistics in Module 1: Enterprises and the information society and Module 2: Individuals, households and the information society, and to set the deadlines for their transmission. (3) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The data to be transmitted in order to produce European statistics on the information society, as referred to in Article 3(2) and Article 4 of Regulation (EC) No 808/2004 in Module 1, Enterprises and the information society and Module 2, Individuals, households and the information society, shall be as specified in Annexes I and II to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 November 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 143, 30.4.2004, p. 49. ANNEX I Module 1: Enterprises and the information society A. Subjects and their characteristics (1) The subjects to be covered for the reference year 2019, drawn from the list in Annex I to Regulation (EC) No 808/2004, shall be as follows: (a) ICT systems and their usage in enterprises; (b) use of the internet and other electronic networks by enterprises; (c) e-commerce; (d) e-business processes and organisational aspects; (e) ICT competence in the enterprise unit and the need for ICT skills; (f) barriers to the use of ICT, the internet and other electronic networks, e-commerce and e-business processes; (g) ICT security. (2) The following enterprise characteristics shall be collected: (a) ICT systems and their usage in enterprises (i) for all enterprises:  computer usage; (ii) for enterprises using computers:  (optional) persons employed or percentage of the total number of persons employed who use computers for business purposes. (b) Use of the internet and other electronic networks by enterprises (i) for enterprises using computers:  internet access; (ii) for enterprises with internet access:  persons employed or percentage of the total number of persons employed who use computers with access to the internet for business purposes;  (optional) use of voice or video call applications over the internet for business purposes;  internet connection: any type of fixed connection;  internet connection: provision of portable devices that allow a mobile connection using mobile telephone networks, for business purposes;  (optional) having a website;  use of social networks, not solely used for paid adverts;  use of the enterprise's blogs or microblogs, not solely used for paid adverts;  use of multimedia content sharing websites, not solely used for paid adverts;  use of wiki based knowledge sharing tools, not solely used for paid adverts; (iii) for enterprises having any type of fixed connection to the internet:  maximum contracted download speed of the fastest fixed internet connection in Mbit/s in the ranges: [0,< 2], [2,< 10], [10,< 30], [30,< 100], [> = 100]; (iv) for enterprises that provide their persons employed with portable devices that allow a mobile internet connection using mobile telephone networks, for business purposes:  persons employed or percentage of the total number of persons employed using a portable device provided by the enterprise which allows internet connection via mobile telephone networks, for business purposes; (v) for enterprises having a website, information about the provision of the following facilities:  (optional) description of goods or services, price lists;  (optional) online ordering, reservation or booking;  (optional) possibility for visitors to customise or design online goods or services;  (optional) tracking or status of placed orders;  (optional) personalised content on the website for regular/recurrent visitors;  (optional) links or references to the enterprise's social media profiles;  (optional) use of information about visitors' behaviour on enterprise's website such as clicks, items viewed, for example for advertising or improving customer satisfaction; (vi) for enterprises using social media (not solely for paid adverts) referring specifically to social networks, the enterprise's blogs or microblogs, multimedia content-sharing websites or wiki-based knowledge-sharing tools:  use of social media to develop the enterprise's image or market products such as advertising or launching products;  use of social media to obtain or respond to customer opinions, reviews or questions;  use of social media to involve customers in development or innovation of goods or services;  use of social media to collaborate with business partners (such as suppliers) or other organisations (such as public authorities or non-governmental organisations);  use of social media to recruit employees;  use of social media to exchange views, opinions or knowledge within the enterprise. (c) E-commerce (i) for enterprises using computers:  receipt of orders for goods or services placed via a website or apps (web sales), in the previous calendar year;  receipt of orders for goods or services via EDI-type messages (EDI-type sales), in the previous calendar year; (ii) for enterprises having received orders for goods or services placed via a website or apps in the previous calendar year:  value of the turnover, expressed in absolute figures or as a percentage of total turnover, of e-commerce sales resulting from orders received via a website or apps, in the previous calendar year;  percentage of turnover from orders received via a website or apps, broken down by sales to private consumers (Business to Consumers: B2C), and sales to other enterprises (Business to Business: B2B) and to public authorities (Business to Government: B2G), in the previous calendar year;  receipt of orders for goods or services via the enterprise's own website or apps (including those of parent or affiliate enterprises, extranets), in the previous calendar year;  receipt of orders for goods or services via an e-commerce marketplace website or apps used by several enterprises for trading products, in the previous calendar year;  percentage of turnover from orders received via a website or apps broken down by orders received via the enterprise's own website or apps (including those of parent or affiliate enterprises, extranets) and by orders received via an e-commerce marketplace website or apps used by several enterprises for trading products, in the previous calendar year;  receipt of orders that were placed by customers via a website or apps by origin: own country, in the previous calendar year;  receipt of orders that were placed by customers via a website or apps by origin: other Member States, in the previous calendar year;  receipt of orders that were placed by customers via a website or apps by origin: rest of the world, in the previous calendar year;  (optional) the percentage of turnover from orders received via a website or apps in the previous calendar year broken down by origin: own country, other Member States and rest of the world; (iii) for enterprises having received orders for goods or services via EDI-type messages, in the previous calendar year:  value of the turnover, expressed in absolute figures or as a percentage of the total turnover, of e-commerce sales resulting from orders received via EDI-type messages, in the previous calendar year;  receipt of orders that were placed by customers via EDI-type messages, by origin: own country, in the previous calendar year;  receipt of orders that were placed by customers via EDI-type messages, by origin: other Member States, in the previous calendar year;  receipt of orders that were placed by customers via EDI-type messages, by origin: rest of the world, in the previous calendar year. (d) E-business processes and organisational aspects (i) for enterprises using computers:  use of an ERP (Enterprise Resource Planning) software package to share information among different functional areas;  use of any software application for managing information on customers (Customer Relationship Management  CRM software) that makes it possible to collect, store and make available to other business functions information about the enterprise's customers;  use of any software application for managing information on customers (Customer Relationship Management  CRM software) that enables information about customers to be analysed for marketing purposes. (e) ICT competence in the enterprise unit and the need for ICT skills (i) for enterprises using computers:  (optional) employment of ICT specialists;  (optional) provision of any type of training to develop ICT-related skills for ICT specialists, in the previous calendar year;  (optional) provision of any type of training to develop ICT-related skills for other persons employed, in the previous calendar year;  (optional) recruitment of or the attempt to recruit ICT specialists in the previous calendar year;  (optional) performance of ICT functions (such as maintenance of ICT infrastructure, support for office software, development or support of business management software/systems and/or web solutions, security and data protection) by own employees (including those employed in parent or affiliated enterprises) in the previous calendar year;  (optional) performance of ICT functions (such as maintenance of ICT infrastructure, support for office software, development or support of business management software/systems and/or web solutions, security and data protection) by external suppliers in the previous calendar year; (ii) for enterprises using computers and which have recruited or tried to recruit ICT specialists in the previous calendar year:  (optional) vacancies for ICT specialists that were difficult to fill. (f) Barriers to the use of ICT, the internet and other electronic networks, e-commerce and e-business processes (i) for enterprises that received orders placed by customers in other Member States, via a website or apps, during the previous calendar year: information about the following difficulties when selling to other Member States:  high costs of delivering or returning products;  difficulties related to resolving complaints and disputes;  adapting product labelling for sales to other Member States;  lack of knowledge of foreign languages to communicate with customers in other Member States;  restrictions imposed by the enterprise's business partners on sales to certain Member States. (g) ICT security (i) for enterprises with computers:  use as an ICT security measure: strong password authentication;  use as an ICT security measure: keeping the software (including operating systems) up-to-date;  use as an ICT security measure: user identification and authentication via biometric methods implemented by the enterprise;  use as an ICT security measure: encryption techniques for data, documents or e-mails;  use as an ICT security measure: data backup to a separate location (including backup to the cloud);  use as an ICT security measure: network access control (management of access by devices and users to the enterprise's network);  use as an ICT security measure: VPN (Virtual Private Network, which extends the private network across a public network to enable secure exchange of data over public network);  use as an ICT security measure: maintaining log files for analysis after security incidents;  use as an ICT security measure: ICT risk assessment, i.e. periodically assessment of probability and consequences of ICT security incidents;  use as an ICT security measure: ICT security tests such as performing penetration tests, testing security alert systems, reviewing security measures, testing backup systems;  making persons employed aware of their obligations in ICT security related issues through voluntary training or internally available information (such as information on the intranet);  making persons employed aware of their obligations in ICT security related issues through compulsory training courses or viewing compulsory material;  making persons employed aware of their obligations in ICT security related issues through a contract (such as a contract of employment);  ICT security related activities such as security testing, ICT training on security, resolving ICT security incidents (excluding upgrades of pre-packaged software) carried out by enterprise's own employees (including those employed in parent or affiliate enterprises);  ICT security related activities such as security testing, ICT training on security, resolving ICT security incidents (excluding upgrades of pre-packaged software) carried out by external suppliers;  availability of document(s) on measures, practices or procedures on ICT security;  problems experienced at least once in the previous calendar year due to ICT related incidents: unavailability of ICT services, for example denial of service attacks, ransomware attacks, hardware or software failures excluding mechanical failure, theft;  problems experienced at least once in the previous calendar year due to ICT related incidents: destruction or corruption of data, for example due to infection of malicious software or unauthorised intrusion, hardware or software failures;  problems experienced at least once in the previous calendar year due to ICT related incidents: disclosure of confidential data, for example due to intrusion, pharming, phishing attack, actions by enterprise's own employees (intentionally or unintentionally);  availability of an insurance against ICT security incidents; (ii) for enterprises having document(s) on measures, practices or procedures on ICT security:  (optional) document(s) on measures, practices or procedures on ICT security in the enterprise addressing: management of access rights for the usage of ICT, such as computers, network;  (optional) document(s) on measures, practices or procedures on ICT security in the enterprise addressing: storage, protection, access or processing of data;  (optional) document(s) on measures, practices or procedures on ICT security in the enterprise addressing: procedures or rules to prevent or respond to security incidents, such as pharming, phishing attacks, ransomware;  (optional) document(s) on measures, practices or procedures on ICT security in the enterprise addressing: responsibility, rights and duties of persons employed in the field of ICT, such as use of e-mails, mobile devices, social media;  (optional) document(s) on measures, practices or procedures on ICT security in the enterprise addressing: training of persons employed in the safe usage of ICT;  most recent definition or review of enterprise's document(s) on measures, practices or procedures on ICT security (such as risk assessment, evaluation of ICT security incidents): within the last 12 months; more than 12 months and up to twenty-four months ago; more than twenty-four months ago. (3) The following background information shall be collected from all enterprises, or obtained from alternative sources:  the enterprise's main economic activity in the previous calendar year;  the average number of persons employed in the previous calendar year;  the total value of turnover, excluding VAT, in the previous calendar year. B. Coverage The characteristics specified in headings A (2) and (3) shall be collected for the following categories of enterprises: (1) Economic activity: enterprises classified by the following NACE Rev. 2 categories: NACE Rev. 2 category Description Section C Manufacturing Section D, E Electricity, gas and steam and air conditioning supply, water supply, sewerage, waste management and remediation activities Section F Construction Section G Wholesale and retail trade; repair of motor vehicles and motorcycles Section H Transportation and storage Section I Accommodation and food service activities Section J Information and communication Section L Real estate activities Divisions 69-74 Professional, scientific and technical activities Section N Administrative and support service activities Group 95.1 Repair of computers and communication equipment; (2) Enterprise size: enterprises with 10 or more persons employed. Enterprises with less than 10 persons employed may be covered optionally; (3) Geographical scope: enterprises located in any part of the territory of the Member State. C. Reference periods The reference period is 2018 for the characteristics referring to the previous calendar year. The reference period is 2019 for the other characteristics. D. Breakdown of data The following background characteristics shall be provided in respect of the subjects and their characteristics listed in heading (2) of Part A: (1) Economic activity breakdown: according to the following NACE Rev. 2 aggregates: NACE Rev. 2 aggregation for possible calculation of national aggregates 10 + 11 + 12 + 13 + 14 + 15 + 16 + 17 + 18 19 + 20 + 21 + 22 + 23 24 + 25 26 + 27 + 28 + 29 + 30 + 31 + 32 + 33 35 + 36 + 37 + 38 + 39 41 + 42 + 43 45 + 46 + 47 47 49 + 50 + 51 + 52 + 53 55 58 + 59 + 60 + 61 + 62 + 63 68 69 + 70 + 71 + 72 + 73 + 74 77 + 78 + 79 + 80 + 81 + 82 26.1 + 26.2 + 26.3 + 26.4 + 26.8 + 46.5 + 58.2 + 61 + 62 + 63.1 + 95.1 NACE Rev. 2 aggregation for possible calculation of European aggregates 10 + 11 + 12 13 + 14 + 15 16 + 17 + 18 26 27 + 28 29 + 30 31 + 32 + 33 45 46 55 + 56 58 + 59 + 60 61 62 + 63 77 + 78 + 80 + 81 + 82 79 95.1 (2) size class breakdown: data shall be broken down according to the following size classes by number of persons employed: Size class 10 or more persons employed 10 to 49 persons employed 50 to 249 persons employed 250 or more persons employed Where covered, a breakdown of the data shall be provided in accordance with the following table: Size class 0 to 9 persons employed (optional) 2 to 9 persons employed (optional) 0 to 1 persons employed (optional) E. Periodicity The data stipulated in this Annex shall be provided once for 2019. F. Deadlines for transmission of results (1) The aggregate data referred to in Article 6 and Annex I (6) of Regulation (EC) No 808/2004, where necessary flagged for confidentiality or unreliability, shall be transmitted to Eurostat by 5 October 2019. By that date, the dataset shall be finalised, validated and accepted. (2) The metadata referred to in Article 6 of Regulation (EC) No 808/2004 shall be sent to Eurostat by 31 May 2019. (3) The quality report referred to in Article 7(3) of Regulation (EC) No 808/2004 shall be sent to Eurostat by 5 November 2019. (4) The data and metadata shall be supplied to Eurostat, using the Single Entry Point services, in accordance with the exchange standard specified by Eurostat. The metadata and the quality report shall be provided in the standard metadata structure defined by Eurostat. ANNEX II Module 2: Individuals, households and the information society A. Subjects and their characteristics (1) The subjects to be covered for the reference year 2019, drawn from the list in Annex II to Regulation (EC) No 808/2004, shall be as follows: (a) access to and use of ICTs by individuals and/or in households; (b) use of the internet and other electronic networks for different purposes by individuals and/or in households; (c) ICT security and trust; (d) ICT competence and skills; (e) barriers to the use of ICT and the internet; (f) use of ICT by individuals to exchange information and services with governments and public administrations (e-government); (g) access to and use of technologies enabling connection to the internet or other networks from anywhere at any time (ubiquitous connectivity). (2) The following characteristics shall be collected: (a) Access to and use of ICT by individuals and/or in households (i) for all households:  access to the internet at home (by any device); (ii) for households with internet access:  internet connection: fixed broadband connection;  internet connection: mobile broadband connection (via mobile phone network of at least 3G);  (optional) internet connection: dial-up access over normal telephone line or ISDN;  (optional) internet connection: mobile narrowband connection (via mobile phone network below 3G). (b) Use of the internet for different purposes by individuals and/or in households (i) for all individuals:  most recent internet use, at any location, with any enabling device: in the last three months, between three months and a year ago, more than one year ago, never used the internet; (ii) for individuals who have used the internet in the last three months:  average frequency of internet use in the last three months: every day or almost every day, at least once a week (but not every day), less than once a week;  internet use in the last three months for private purposes for sending, receiving e-mails;  internet use in the last three months for private purposes for making calls (including video calls) over the internet;  internet use in the last three months for private purposes for participating in social networks (creating user profile, posting messages or other contributions);  internet use in the last three months for private purposes for using instant messaging (exchanging messages);  internet use in the last three months for private purposes for reading online news sites, newspapers or news magazines;  internet use in the last three months for private purposes for seeking health-related information (about matters such as injuries, diseases, nutrition, improving health);  internet use in the last three months for private purposes for finding information about goods or services;  internet use in the last three months for private purposes for posting opinions on civic or political issues via websites (such as blogs, social networks);  internet use in the last three months for private purposes, for taking part in online consultations or vote on civic or political issues (about matters such as urban planning, signing a petition);  internet use in the last three months for private purposes for looking for a job or sending a job application;  internet use in the last three months for private purposes for uploading self-created content (such as text, photos, music, videos, software) to share it on a website;  (optional) internet use in the last three months for private purposes for listening to music (such as web radio, music streaming);  internet use in the last three months for private purposes for selling goods or services (for example via auctions);  internet use in the last three months for private purposes for internet banking;  (optional) interacting in the last three months via the internet with household equipment or appliances (such as thermostat, light bulb, robot vacuum or security system);  use of internet storage space (cloud computing) in the last three months for private purposes for saving documents, pictures, music, video or other files;  internet use in the last three months for conducting learning activities for educational, professional or private purposes, by doing an online course;  internet use in the last three months for conducting learning activities for educational, professional or private purposes, by using online learning material other than a complete online course;  internet use in the last three months for conducting learning activities for educational, professional or private purposes, by communicating with instructors or students using educational websites or portals;  (optional) internet use in the last three months for conducting other learning activities for educational, professional or private purposes;  use of any website or app in the last 12 months to arrange an accommodation (such as a room, apartment, house, holiday cottage) from another private individual: from dedicated intermediary websites or apps, from other websites or apps (including social networks), not used;  use of any website or app in the last 12 months to arrange a transport services (such as cars) from another private individual: from dedicated intermediary websites or apps, from other websites or apps (including social networks), not used;  use of intermediary website or apps dedicated to obtain paid work (excluding websites of employment agencies) in the last 12 months: as main source of income, as additional source of income, not used;  internet use (excluding e-mails) in the last three months for buying or renewing existing insurance policies, including those offered as a package together with another service for private purposes in the last 12 months;  internet use (excluding e-mails) in the last three months for taking a loan or mortgage or arranging credit from banks or other financial providers for private purposes in the last 12 months;  internet use (excluding e-mails) in the last three months for buying or selling shares, bonds, funds or other investment services for private purposes in the last 12 months; (iii) for individuals who have used the internet every day or almost every day in the last three months:  use of the internet several times during the day; (iv) for individuals who have used the internet in the last 12 months:  last purchase or order of goods or services over the internet (using websites or apps; excluding orders via manually typed e-mails, short message service or multimedia messaging services) for private use via any device: in the last three months, between three months and a year ago, more than one year ago, never bought or ordered anything over the internet; (v) for individuals who have used the internet for internet commerce (buying or ordering goods or services) in the last three months:  the number of times goods or services were bought or ordered over the internet in the last three months for private use: number of times or in classes: 1 to 2 times, between 3 and 5 times, between 6 and 10 times, more than 10 times;  the total value of goods or services (excluding shares or other financial services) bought or ordered over the internet in the last three months for private use: amount in euro or in classes: less than EUR 50, EUR 50 to less than EUR 100, EUR 100 to less than EUR 500, EUR 500 to less than EUR 1 000, EUR 1 000 or more, unknown; (vi) for individuals who have used the internet for internet commerce (buying or ordering goods or services) in the last 12 months:  internet use for buying or ordering food or groceries for private use in the last 12 months;  internet use for buying or ordering household goods (such as furniture, toys, but excluding consumer electronics) for private use in the last 12 months;  internet use for buying or ordering medicine for private use in the last 12 months;  internet use for buying or ordering clothes or sports goods for private use in the last 12 months;  internet use for buying or ordering computer hardware for private use in the last 12 months;  internet use for buying or ordering electronic equipment (including cameras) for private use in the last 12 months;  internet use for buying or ordering telecommunication services (such as TV, broadband subscriptions, fixed line or mobile phone subscriptions, uploading money on prepaid phone cards) for private use in the last 12 months;  internet use for buying or ordering holiday accommodation (such as hotels) for private use in the last 12 months;  internet use for buying or ordering other travel arrangements (such as transport tickets, car hire) for private use in the last 12 months;  internet use for buying or ordering tickets for events for private use in the last 12 months;  internet use for buying or ordering films or music for private use in the last 12 months;  internet use for buying or ordering books, magazines or newspapers for private use in the last 12 months;  internet use for buying or ordering e-learning material for private use in the last 12 months;  internet use for buying or ordering video games software, other computer software and software upgrades for private use in the last 12 months;  internet use for buying or ordering other goods or services for private use in the last 12 months;  internet use for buying or ordering goods or services for private use in the last 12 months, by origin: national sellers;  internet use for buying or ordering goods or services for private use in the last 12 months, by origin: sellers from other Member States;  internet use for buying or ordering goods or services for private use in the last 12 months, by origin: sellers from the rest of the world;  internet use for buying or ordering goods or services for private use in the last 12 months, by origin: country of origin of the sellers is unknown; (vii) for individuals who have used the internet for internet commerce (buying or ordering goods or services) in the last 12 months, for buying or ordering films, music, books, magazines, newspapers video games software, other computer software and software updates:  films or music downloaded or accessed from websites or apps in the last 12 months, for private use;  e-books downloaded or accessed from websites or apps in the last 12 months, for private use;  e-magazines or e-newspapers downloaded or accessed from websites or apps in the last 12 months, for private use;  computer software (including computer and video games and software upgrades) downloaded or accessed from websites or apps in the last 12 months, for private use;  (optional) films, music, e-books, e-magazines, e-newspapers or computer software not downloaded or accessed online in the last 12 months, for private use. (c) ICT security and trust (i) for households without access to the internet at home, reason for not having such access:  privacy or security concerns; (ii) for individuals who have used the internet in the last 12 months:  security related problems experienced through using the internet for private purposes in the last 12 months: fraudulent credit or debit card use;  security related problems experienced through using the internet for private purposes in the last 12 months: loss of documents, pictures or other data due to a virus or other infection (such as worm or Trojan horse);  security related problems experienced through using the internet for private purposes in the last 12 months: misuse of personal information available on the internet resulting in, for example, discrimination, harassment, bullying;  security related problems experienced through using the internet for private purposes in the last 12 months: own social network or email account being hacked and content being posted or sent without ones knowledge;  security related problems experienced through using the internet for private purposes in the last 12 months: online identity theft (somebody stealing respondent's personal data and impersonating him/her, such as shopping under respondent's name);  security related problems experienced through using the internet for private purposes in the last 12 months: receiving fraudulent messages (phishing);  security related problems experienced through using the internet for private purposes in the last 12 months: getting redirected to fake websites asking for personal information (pharming);  (optional) security related problems experienced through using the internet for private purposes in the last 12 months: children accessing inappropriate websites;  security concerns as a limitation or barrier to ordering or buying goods or services for private purposes via the internet in the last 12 months;  security concerns as a limitation or barrier to internet banking for private purposes via the internet in the last 12 months;  security concerns as a limitation or barrier to providing personal information to social or professional networking services for private purposes via the internet in the last 12 months;  security concerns as a limitation or barrier to communicating with public services or administrations for private purposes via the internet in the last 12 months;  security concerns as a limitation or barrier to downloading software or apps, music, video files, games or other data files for private purposes via the internet in the last 12 months;  security concerns as a limitation or barrier to using the internet via public WiFi for private purposes via the internet in the last 12 months;  (optional) security concerns as a limitation or barrier to other activities for private purposes via the internet in the last 12 months;  creation of backup copies of the own files (such as documents, pictures) on any external storage device or to internet storage space (cloud services) for private purposes: backup files created automatically or manually; backup files not created; respondent does not know; (iii) for individuals who have used the internet, but not for internet commerce activities (buying or ordering goods or services), in the last 12 months, barriers to internet commerce:  payment security or privacy concerns (such as giving credit card details or personal details over the internet); (iv) for individuals who have used the internet in the last 12 months and experienced online identity theft, receiving fraudulent messages or getting redirected to fake websites asking for personal information through using the internet for private purposes in the last 12 months:  financial loss experienced in the last 12 months resulting from identity theft, receiving fraudulent messages or being redirected to fake websites; (v) for individuals who have not submitted completed forms online to public authorities' websites or apps for private purposes in the last 12 months although there was a need to submit official forms, reasons for not submitting:  concerns about protection and security of personal data in the last 12 months. (d) ICT competence and skills (i) for individuals who have used the internet in the last 12 months, skills in:  transferring files between computers and other devices;  installing software or applications (apps);  changing the settings of any software, including the operating system or security programs;  copying or moving files or folders;  using word processing software;  creating presentations or documents integrating text, pictures, tables or charts;  using spreadsheet software;  software to edit photos, video or audio files;  writing code in a programming language; (ii) for individuals who have used the internet and spreadsheet software in the last 12 months, skills in:  using advanced functions of spreadsheet software designed to organise and analyse data, such as sorting, filtering, using formulas, creating charts. (e) Barriers to the use of ICT and the internet (i) for households without access to the internet at home, reason for not having such access:  they have access to internet elsewhere;  they do not need internet, for example because it is not useful or not interesting;  the cost of the equipment is too high;  the cost of access is too high (for example a telephone or DSL subscription);  lack of skills;  broadband internet is not available in the area;  other reason or reasons; (ii) for individuals who have used the internet for internet commerce (buying or ordering goods or services) in the last 12 months, problems encountered with internet commerce:  technical failure of website during ordering or payment;  difficulties in finding information on guarantees and other legal rights;  a slower speed of delivery than that indicated;  final costs higher than indicated (such as higher delivery costs, unexpected transaction fees);  wrong or damaged goods delivered;  problems with fraud encountered (such as no goods or services received at all, misuse of credit card details);  complaints and redress difficult or no satisfactory response after complaint;  a foreign retailer who does not sell to the respondent's own country;  other problems encountered;  no problems encountered; (iii) for individuals who have used the internet, but not for internet commerce activities (buying or ordering goods or services for own private use), in the last 12 months, barriers to internet commerce:  a preference for shopping in person and/or for seeing a product, loyalty to shops, force of habit;  lack of skills or knowledge (such as no knowledge on how to use a website, use was too complicated);  problems with the delivery of goods ordered over the internet (for example it takes too long, it is logistically difficult);  concerns about receiving or returning goods, concerns about complaints or redress;  lack of a payment card that can be used to pay over the internet;  (optional) a foreign retailer who does not sell to the respondent's country;  (optional) someone else bought or ordered goods or services on the respondent's behalf;  other barriers to internet commerce. (f) Use of ICT by individuals to exchange information and services with governments and public administrations (e-government) (i) for individuals who have used the internet in the last 12 months:  internet use in the last 12 months for private purposes, for obtaining information from the websites or apps of public authorities or public services (manually typed e-mails should be excluded);  internet use in the last 12 months for private purposes, for downloading/printing official forms from the websites of public authorities or public services (manually typed e-mails should be excluded);  internet use in the last 12 months for private purposes, for submitting completed forms online to public authorities or public services (manually typed e-mails should be excluded); (ii) for individuals who have not submitted completed forms online to public authorities' websites or apps for private purposes in the last 12 months:  did not submit completed forms because there was no need to submit any official forms for private purposes in the last 12 months; (iii) for individuals who have not submitted completed forms online to public authorities' websites or apps for private purposes in the last 12 months, although there was a need to submit official forms, reasons for not submitting:  no such online service was available;  lack of skills or knowledge (for example they did not know how to use the website or it was too complicated to use);  another person submitted completed forms online on the respondent's behalf (such as a consultant, a tax adviser, a relative or family member);  other reason for not submitting completed forms online to public authorities. (g) Access to and use of technologies enabling connection to the internet or other networks from anywhere at any time (ubiquitous connectivity) (i) for individuals who have used the internet in the last three months:  use of a mobile phone or smartphone to access the internet away from home or work in the last three months;  use of a laptop to access the internet away from home or work in the last three months;  use of a tablet to access the internet away from home or work in the last three months;  use of other mobile devices (such as media or games player, e-book reader, smart watch) to access the internet away from home or work in the last three months;  no use of mobile devices to access the internet away from home or work in the last three months. B. Coverage (1) The statistical units for the characteristics listed in heading A(2) of this Annex that concern households are households with at least one member in the 16 to 74 age group. (2) The statistical units for the characteristics listed in heading A(2) of this Annex that concern individuals are individuals aged 16 to 74. (3) The geographical scope comprises households or individuals, or both, living in any part of the territory of the Member State concerned. C. Reference period The main reference period for collecting statistics is the first quarter of 2019. D. Socioeconomic background characteristics (1) For the subjects and their characteristics, listed in heading A(2) of this Annex, which concern households, the following background characteristics are to be collected: (a) region of residence, specified according to the NUTS1 classification of regions; (b) (optional) region of residence specified according to the NUTS2 classification; (c) geographical location, i.e. whether living in a less developed region, a transition region or a more developed region; (d) degree of urbanisation, i.e. whether living in a densely populated area, in an intermediate density area or in a thinly populated area; (e) type of household, specifying the number of members in the household: (optional) the number of persons aged from 16 to 24, (optional) the number of students aged from 16 to 24 years, (optional) the number of persons aged 25 to 64 years, (optional) the number of persons aged 65 years or over and, to be collected separately, the number of children under 16, (optional) the number of children aged between 14 and 15, (optional) the number of children aged from 5 to 13 years, (optional) number of children aged 4 years or less; (f) (optional) household's net monthly income, which is to be collected as a value or in size bands compatible with income quartiles; (g) (optional) equivalised household total net monthly income transmitted in quintiles. (2) For the subjects and their characteristics, listed in heading A(2) of this Annex, which relate to individuals, the following background characteristics are to be collected: (a) the gender; (b) the country of birth, specifying whether the person is native-born or foreign-born; if the latter, also specifying whether the person was born in another Member State or in a country outside the Union; (c) country of citizenship, specifying whether the person is a national or a non-national; if the latter, also specifying whether the person is a national of another Member State or of a third country; (d) age in completed years; (optional) under 16 or over 74, or both; (e) educational attainment level, specifying the highest level of education successfully completed according to the International Standard Classification of Education (ISCED 2011) whether it is at most lower secondary education (ISCED 0, 1 or 2) or upper secondary and post-secondary non-tertiary education (ISCED 3 or 4), or tertiary education (ISCED 5, 6, 7 or 8), or less than primary education (ISCED 0) or primary education (ISCED 1) or lower secondary education (ISCED 2) or upper secondary education (ISCED 3) or post-secondary non-tertiary education (ISCED 4) or short-cycle tertiary education (ISCED 5) or bachelor or equivalent (ISCED 6) or master or equivalent (ISCED 7) or doctoral or equivalent (ISCED 8); (f) employment situation specifying whether person is an employee or self-employed, including family workers (optional: full-time employee or self-employed, part-time employee or self-employed, employee, employee with a permanent job or job of unlimited duration, employee with a temporary job or contract of limited duration, self-employed including family workers); (g) (optional) specify economic sector of employment: NACE Rev. 2 sections Description A Agriculture, forestry and fishing B, C, D and E Manufacturing, mining and quarrying and other industry F Construction G, H and I Wholesale and retail trade, transport, accommodation and food service activities J Information and communication K Financial and insurance activities L Real estate activities M and N Business services O, P, and Q Public administration, defence, education, human health and social work activities R, S, T and U Other service activities (h) employment situation, specifying whether person is unemployed or is a student not in the labour force or in any other way not in the labour force specifying optionally whether person is in retirement or early retirement or given up business, permanently disabled, in compulsory military or community service, fulfilling domestic tasks or is inactive for any other reason; (i) occupation according to the International Standard Classification of Occupations (ISCO-08) specifying whether person is classified as a manual worker, non-manual worker, ICT worker, non-ICT worker and, optionally, all occupations according to ISCO-08 coded at 2-digit level. E. Periodicity The data stipulated in this Annex shall be provided once for 2019. F. Deadlines for transmission of results (1) The individual data records, not allowing direct identification of statistical units concerned referred to in Article 6 and Annex II (6) of Regulation (EC) No 808/2004 shall be transmitted to Eurostat by 5 October 2019. By that date, the dataset shall be finalised, validated and accepted. (2) The metadata referred to in Article 6 of Regulation (EC) No 808/2004 shall be sent to Eurostat by 31 May 2019. (3) The quality report referred to in Article 7(3) of Regulation (EC) No 808/2004 shall be sent to Eurostat by 5 November 2019. (4) The data and metadata shall be supplied to Eurostat, using the Single Entry Point services, in accordance with the exchange standard specified by Eurostat. The metadata and the quality report shall be provided in the standard metadata structure defined by Eurostat.